United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Fresno, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-399
Issued: June 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2011 appellant filed a timely appeal of a September 19, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying his claim for benefits for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a left
inguinal hernia due to his federal employment.
On appeal appellant alleged that he submitted all necessary medical documents to verify
his claim for a hernia operation on April 26, 2011 and requested leave buyback.2
1
2

5 U.S.C. § 8101 et seq.

On appeal to the Board appellant submitted new evidence. As OWCP did not consider this evidence in reaching
a final decision, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 12, 2011 appellant, then a 61-year-old mail handler, filed an occupational disease
claim alleging a left-sided hernia due to lifting heavy parcels and pushing equipment in the
performance of duty. He submitted a consent for clinical treatment from the Department of
Veterans Affairs diagnosing an inguinal hernia in appellant’s left groin. In a letter dated July 25,
2011, OWCP requested additional factual and medical evidence.
In a note dated August 3, 2011, Dr. Vicente A. Santiago, a Board-certified internist,
stated that he examined appellant on January 26, 2011 and diagnosed a left inguinal hernia. He
advised that appellant underwent surgery on April 29, 2011.
By decision dated September 19, 2011, OWCP denied appellant’s claim for left inguinal
hernia on the grounds that he failed to submit sufficient medical opinion evidence to establish a
causal relationship between his hernia condition and his federal employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing a causal relationship
between the claimed condition and identified factors. The belief of a claimant that a condition
was caused or aggravated by the employment is not sufficient to establish causal relation.3
ANALYSIS
Appellant filed a claim for a left inguinal hernia and submitted an undated consent for
treatment. He underwent surgical repair on April 29, 2011. Dr. Santiago completed a note dated
August 3, 2011 and diagnosed left inguinal hernia on January 26, 2011 with surgery on
April 29, 2011; but the physician did not explain how appellant’s duties as a mail handler caused
or contributed to the hernia for which appellant was treated. The Board finds that the medical
evidence of record does not explain the causal relationship between appellant’s diagnosed
condition and his employment activities. Without medical evidence attributing appellant’s
inguinal hernia to his federal employment activities, appellant has not met his burden of proof to
establish an occupational disease. As noted, he must provide a detailed medical report
explaining how his hernia was due to lifting and pushing in the performance of duty and, if so,
how these activities caused or contributed to this condition. As the medical evidence of record
does not adequately address how appellant developed his hernia or whether this condition was
3

Lourdes Harris, 45 ECAB 545, 547 (1994).

2

due to his employment, causal relationship is not established between the diagnosed inguinal
hernia and appellant’s employment duties. Due to this deficiency, he has not met his burden of
proof to establish his claim.
On appeal appellant contends that he has submitted the necessary evidence and requested
compensation benefits due to his hernia surgery. As noted, the Board finds that the medical
evidence from Dr. Santiago does not establish that appellant’s hernia developed as a result of his
lifting and pushing employment duties. Therefore, appellant has not established entitlement to
compensation benefits including leave buyback.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical evidence to
establish that his hernia and resulting surgery developed as a result of his employment duties.
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

